Case 2:20-cv-10789-CCC-MF Document 1-3 Filed 08/19/20 Page 1 of 4 PageID: 35




                      Exhibit C
Case 2:20-cv-10789-CCC-MF Document 1-3 Filed 08/19/20 Page 2 of 4 PageID: 36




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

ERIC INSELBERG and INSELBERG                       )
INTERACTIVE, LLC,                                  )
                                                   )
         Plaintiff,                                )
                                                   )    Case No. _______________
v.                                                 )
                                                   )    CERTIFICATION IN SUPPORT OF
BRIAN C. BROOK, ESQ.; TIMOTHY R.                   )        NOTICE OF REMOVAL
CLINTON, ESQ.; CLINTON BROOK & PEED; )
BROOK & ASSOCIATES, PLLC; CLINTON & )
PEED; and JOHN DOES, ESQS., 1-10 and JANE )
DOES, ESQS., 1-10 (a fictitious designation for )
presently unknown licensed attorneys,              )
professionals and/or unknown persons or entities), )
jointly, severally and in the alternative,

        Defendants.

        I, Brian Brook, Esq., hereby certify to the following facts:

        1.      I am an attorney at law licensed to practice in the States of New York, New Jersey,

and the District of Columbia. I am the sole member of the Law Firm of Brook & Associates, PLLC,

which was formerly a partner of Clinton Brook & Peed. I have personal knowledge of the facts

certified to herein.

        2.      I make this certification to the court in support of a Notice of Removal of the above

captioned action from the Superior Court of New Jersey, Law Division, Bergen County, to the

United States District Court for the District of New Jersey.

                                     Amount in Controversy

        1.      Although the Amended Complaint is far from clear about what damages are sought,

it appears that the amount in controversy exceeds the $75,000 jurisdictional threshold.

        2.      For example, certain claims appear to be based on Plaintiffs’ representation by

Defendants in connection with the matter Inselberg et al. v. Bisignano et al. (the “Bisignano



                                                  1
Case 2:20-cv-10789-CCC-MF Document 1-3 Filed 08/19/20 Page 3 of 4 PageID: 37




Matter”). The amount of legal fees charged to and paid by Plaintiffs in the Bisignano Matter was

greater than $100,000.

       3.        Inselberg’s decision to sue in this case could potentially jeopardize his recovery in

connection with the settlement in the matter of Inselberg et al. v. New York Football Giants, Inc.

et al. (the “Giants Matter”), due to the confidentiality provisions in place. Accordingly, to the

extent that there is any dispute whether the amount in controversy exceeds $75,000, we would ask

that this Court enter a sealing order to protect Plaintiffs from such potential injury to themselves.

                                       Timeliness of Removal

       4.        On July 21, 2020, I executed an acknowledgment of service on behalf of myself,

Brook & Associates, PLLC, and Clinton Brook & Peed.

                                       Diversity of Citizenship

       5.        Plaintiff Eric Inselberg is a citizen of New Jersey.

       6.        Upon information and belief, Eric Inselberg is the sole remaining member of

Inselberg Interactive, LLC. Accordingly, its citizenship is determined by his citizenship, and it is

a citizen of New Jersey.

       7.        To the extent that Martha Ard is still a member of Inselberg Interactive, LLC, then

it does not change the diversity analysis because it is my understanding, based on the information

previously disclosed to me by Eric Inselberg that she is a citizen of New Jersey as well. I have

attempted a reasonable internet search and have found no information contradicting my

understanding.

       8.        Based on my review of the Superior Court docket, the lawsuit being removed was

filed on June 24, 2020.




                                                   2
Case 2:20-cv-10789-CCC-MF Document 1-3 Filed 08/19/20 Page 4 of 4 PageID: 38




       9.      At the time when this lawsuit was filed in state court, I was a citizen of the State of

New York and resided at 420 W 25th Street, Apartment 4B, New York, New York. I have since

permanently moved to California, but for purposes of diversity jurisdiction, the location of my

residence at the time of filing is what matters.

       10.     Clinton Brook & Peed was a general partnership with two partners: Brook &

Associates, PLLC and Clinton & Peed, PLLC. The partnership dissolved on December 31, 2018.

       11.     I am the sole member of Brook & Associates, PLLC. Accordingly, its citizenship

is determined by my citizenship.

       12.     I have spoken with counsel for Defendants Clinton & Peed, PLLC and Timothy

Clinton. Counsel advised that his clients’ consent to this removal. He also confirmed the following

information concerning his clients’ citizenship.

       13.     Clinton & Peed, PLLC is a professional limited liability company with four

members: three are residents in the District of Columbia, and one is a resident of Virginia.

       14.     Timothy Clinton is a citizen of the District of Columbia.

       15.     Therefore, there is complete diversity of citizenship between the parties.

       I hereby certify that the foregoing statements are true and accurate to the best of my

knowledge. I am aware that if any of the foregoing statements are willfully false, I am subject to

punishment.

                                                       ____________________________
                                                             Brian Brook
Date: August 19, 2020




                                                   3
